DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 09/30/2021 have been entered. Claims 1, 3-5, and 7-22 are currently pending. The proposed amendments are sufficient to overcome the 112(b) rejection set forth in the Non-Final Office Action dated 03/31/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 11, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0322050 (Marette hereinafter) in view of US 2017/0090457 (Pandurangan hereinafter) and further in view of US 2010/0154894 (Kotapish hereinafter).
Regarding claim 1, Marette teaches a fracturing pump (¶ 1) that discloses a fluid end having a cylinder and a piston movable to pressurize fluid in the cylinder (Figure 1, Fluid End 10 with cylinder being the body 12 [seen in Figure 12B] surrounding the piston 7); the cylinder having at least one cylinder sidewall (Sidewalls shown in Figure 12B of cylinder 12); packing located to prevent fluid from leaking between the piston and the at least one cylinder sidewall 
Marette is silent with respect to the control system comprising: non-transitory computer memory; a processor in data communication with the computer memory; a sensor in data communication with the processor; a pump in data communication with the processor and in fluid communication with the hydraulic supply; and programming stored in the computer memory that, when executed by the processor, causes the processor to: (a) utilize data from the sensor to determine a desired amount of hydraulic control pressure to be applied to the hydraulic assembly piston; and (b) actuate the pump to selectively allow the hydraulic assembly piston to move toward or away from the packing using the hydraulic fluid in the hydraulic supply.
However, Pandurangan teaches a pump monitoring system used hydrocarbon well application (¶ 1 and 22) that discloses a control system (¶ 39-40, monitoring system with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packing nut assembly and pump system as a whole with of Marette with the sensing and control capabilities of Pandurangan to allow for automated control of the pump and packing nut assembly of Marette to minimize failures during operation. 

However, Kotapish teaches a hydraulic unloading valve with communication ability that discloses a relief valve in data communication with the processor (¶ 17-21 with relief valve 12 and controller 25). The resultant combination would be to apply the relief valve to Marette such that the control of Kotapish would be implemented with Marette and Pandurangan for selectively allowing the hydraulic assembly piston to move away from or towards the packing.  The resultant combination would use the pressurizing means (read pump) and inline valve of Kotapish to supply the variably pressurized hydraulic fluid required of Marette and monitored by Pandurangan such that a pump in data communication with the processor and in fluid communication with the hydraulic supply; a valve for selectively allowing the hydraulic assembly piston to move away from or towards the packing; and programming stored in the computer memory that, when executed by the processor, causes the processor to: (a) utilize data from the sensor to determine a desired amount of hydraulic control pressure to be applied to the hydraulic assembly piston; and (b) actuate the pump to selectively allow the hydraulic assembly piston to move toward or away from the packing using the hydraulic fluid in the hydraulic supply.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way in which the hydraulic fluid is varied in pressure of Marette with the pressurizing means and valve of Kotapish to allow for the user and control system to apply an appropriate amount of pressure to the piston of Marette.
Regarding claim 3, Marette’s modified teachings are described above in claim 1 where Marette further discloses pressure in the fluid end ranges from 0 psi to at least 10,000 psi 
Regarding claim 4, Marette’s modified teachings are described above in claim 3 where Marette and Pandurangan further discloses the fluid pressurized in the cylinder is an abrasive slurry (The pumped fluid Pandurangan is disclosed in ¶ 24 which details the use of a sand mixture which classifies as an abrasive slurry).
Regarding claim 5, Marette’s modified teachings are described above in claim 4 where Marette and Pandurangan further discloses a power system outputting reciprocating motion to operate the piston in the cylinder (Marette ¶ 208 details a reciprocating drive mechanism and Pandurangan ¶ 27, 31), wherein the power system includes at least one item selected from the group consisting of a reciprocating engine, an electric motor, and a gas turbine (Pandurangan ¶ 27 details the drive system being a diesel engine or electric drive). 
Regarding claim 10, Marette’s modified teachings are described above in claim 1 where Marette and Pandurangan further discloses the fluid pressurized in the cylinder is an abrasive slurry (The pumped fluid Pandurangan is disclosed in ¶ 24 which details the use of a sand mixture which classifies as an abrasive slurry). 
Regarding claim 11, Marette’s modified teachings are described above in claim 1 where Marette and Pandurangan further discloses comprising programming stored in the computer memory that, when executed by the processor, causes the processor to: (c) determine condition of at least one component of the fracturing pump system (Pandurangan ¶ 39 details the controller monitoring a wear threshold which shows the condition of a component of the pump system).
Regarding claim 12, Marette’s modified teachings are described above in claim 2 where Marette and Pandurangan further discloses comprising programming stored in the computer 
Regarding claim 15, Marette teaches a fracturing pump (¶ 1) that discloses a fluid end having a cylinder and a piston movable to pressurize fluid in the cylinder (Figure 1, Fluid End 10 with cylinder being the body 12 [seen in Figure 12B] surrounding the piston 7); the cylinder having at least one cylinder sidewall (Sidewalls shown in Figure 12B of cylinder 12); packing located to prevent fluid from leaking between the piston and the at least one cylinder sidewall (Packing unit 44 per ¶ 128); and a hydraulically-driven assembly configured to apply variable amounts of pressure on the packing (Figures 62 and 63 per ¶ 355-360); the hydraulically-driven assembly comprises: a hydraulic supply containing hydraulic fluid (Figure 63, labeled “Hydraulic Supply” per ¶ 357-358 and ¶ 363 disclosing that eh source is a variable pressure); a hydraulic assembly for interacting with the packing (When looking at Figure 12B the nut 46 is equivalent to the nut 8074 therefore it will interact with the packing 44), the hydraulic assembly comprising: a hydraulic assembly piston for imparting pressure on the packing (Hydraulic piston 8078), the hydraulic assembly piston being movable toward and away from the packing (¶ 357-358); and a passage from the hydraulic supply to the hydraulic assembly piston (Figure 63, Passage 8084); and a control system for adjusting position of the hydraulic assembly piston and thereby adjusting pressure on the packing (Control aspect detailed in ¶ 357-360 with data sensed by the monitor and sent to a user). 

However, Pandurangan teaches a well pump using an abrasive slurry (¶ 24 details the various pumping solutions such as sand which is an abrasive slurry) and a pump monitoring system used hydrocarbon well application (¶ 1 and 22) that discloses a control system (¶ 39-40, monitoring system with processing unit 100) comprising: non-transitory computer memory (¶ 40 discloses data analysis with comparisons to stored data which shows non-transitory computer memory); a processor in data communication with the computer memory (Processor 100); a sensor in data communication with the processor (Sensors disclosed in ¶ 40); and programming stored in the computer memory that, when executed by the processor, causes the processor to: (a) utilize data from the sensor to determine a desired amount of hydraulic control pressure to be applied to the hydraulic assembly piston (¶ 39 states “In one embodiment, the monitoring system is integrated into an equipment (e.g., pump and/or system 10 components) control system and is configured to alert a user to wear and/or failure conditions. In one embodiment, the monitoring system automatically adjusts operation of the pump, for example, by automatically triggering adjustments of operational parameters and/or potentially shutting down the pump to avoid catastrophic failure.” The system components reads on the hydraulic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packing nut assembly and pump system as a whole with of Marette with the sensing and control capabilities of Pandurangan to allow for automated control of the pump and packing nut assembly of Marette to minimize failures during operation. 
Marette is silent with respect to a relief valve in data communication with the processor for selectively allowing the hydraulic assembly piston to move away from or towards the packing.
However, Kotapish teaches a hydraulic unloading valve with communication ability that discloses a relief valve in data communication with the processor (¶ 17-21 with relief valve 12 and controller 25). The resultant combination would be to apply the relief valve to Marette such that the control of Kotapish would be implemented with Marette and Pandurangan for selectively allowing the hydraulic assembly piston to move away from or towards the packing.  The resultant combination would use the pressurizing means (read pump) and inline valve of Kotapish to supply the variably pressurized hydraulic fluid required of Marette and monitored by Pandurangan such that a pump in data communication with the processor and in fluid communication with the hydraulic supply; a valve for selectively allowing the hydraulic assembly piston to move away from or towards the packing; and programming stored in the computer memory that, when executed by the processor, causes the processor to: (a) utilize data from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way in which the hydraulic fluid is varied in pressure of Marette with the pressurizing means and valve of Kotapish to allow for the user and control system to apply an appropriate amount of pressure to the piston of Marette.
Regarding claim 20, Marette teaches a fracturing pump (¶ 1) with an inherent method of operation to adjusting the internal packing that discloses providing a fracturing pump system (When the system is brought to the site); a fluid end having a cylinder and a piston movable to pressurize fluid in the cylinder (Figure 1, Fluid End 10 with cylinder being the body 12 [seen in Figure 12B] surrounding the piston 7); the cylinder having at least one cylinder sidewall (Sidewalls shown in Figure 12B of cylinder 12); packing located at the cylinder wall to prevent fluid from leaking between the piston and the at least one cylinder sidewall (Packing unit 44 shown in Figure 12B per ¶ 128); and a hydraulically-driven assembly configured to apply variable amounts of pressure on the packing (Figures 62 and 63 per ¶ 355-360); the hydraulically-driven assembly comprises: a hydraulic assembly piston for imparting pressure on the packing (Hydraulic piston 8078), the hydraulic assembly piston being movable toward and away from the packing (¶ 357-358); and a passage from the hydraulic supply to the hydraulic assembly piston (Figure 63, Passage 8084); and a control system for adjusting position of the hydraulic assembly piston and thereby adjusting pressure on the packing (Control aspect detailed in ¶ 357-360 with data sensed by the monitor and sent to a user).

However, Pandurangan teaches a well pump using an abrasive slurry (¶ 24 details the various pumping solutions such as sand which is an abrasive slurry) and a pump monitoring system used hydrocarbon well application (¶ 1 and 22) that discloses a control system (¶ 39-40, monitoring system with processing unit 100) comprising a processor in data communication with: a sensor (Processor 100 with Sensors disclosed in ¶ 40); activating the sensor to determine a first attribute of the fracturing pump system (inherent of the sensors in ¶ 39-40); determining, via the processor, a first hydraulic control pressure based on the first attribute of the fracturing pump system; varying the hydraulic supply to apply and regulate the hydraulic control pressure based on the first hydraulic control pressure ((¶ 39 states “In one embodiment, the monitoring system is integrated into an equipment (e.g., pump and/or system 10 components) control system and is configured to alert a user to wear and/or failure conditions. In one embodiment, the monitoring system automatically adjusts operation of the pump, for example, by automatically triggering adjustments of operational parameters and/or potentially shutting down the pump to avoid catastrophic failure.” The system components reads on the hydraulic piston assembly and the variable mount of pressure applied per ¶ 357-358 of Marette); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packing nut assembly and pump system as a whole with of Marette with the sensing and control capabilities of Pandurangan to allow for automated control of the pump and packing nut assembly of Marette to minimize failures during operation.
Marette is silent with respect to a relief valve in data communication with the processor for selectively allowing the hydraulic assembly piston to move away from or towards the packing.
However, Kotapish teaches a hydraulic unloading valve with communication ability that discloses a relief valve in data communication with the processor (¶ 17-21 with relief valve 12 and controller 25). The resultant combination would be to apply the relief valve to Marette such that the control of Kotapish would be implemented with Marette and Pandurangan for selectively allowing the hydraulic assembly piston to move away from or towards the packing.  The resultant combination would feature activating the sensor to determine a first attribute of the fracturing pump system (Via sensor/controller 25 of Kotapish for determining a pressure); determining, via the processor, a first hydraulic control pressure based on the first attribute of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the way in which the hydraulic fluid is varied in pressure of Marette with the pressurizing means and valve of Kotapish to allow for the user and control system to apply an appropriate amount of pressure to the piston of Marette.
Claims 7, 8, 9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0322050 (Marette) in view of US 2017/0090457 (Pandurangan) in view of US 2010/0154894 (Kotapish) and further in view of US 10436766 (Bayyouk hereinafter per the effective filing date of October 10th, 2016).
Regarding claim 7, Marette’s modified teachings are described above in claim 1 but are silent with respect to further comprising programming stored in the computer memory that, when executed by the processor, causes the processor to: (c) determine a remaining lifespan of at least one sacrificial component.
However, Bayyouk teaches a monitoring system for a fracturing pump (Column 1 Lines 14-16) that discloses programming stored in the computer memory that, when executed by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller of Marette and Pandurangan with the lifespan detection of Bayyouk to ensure the seals and other waring components lifespans are monitored and replaced when needed to prevent catastrophic failure during operation.
Regarding claim 8, Marette’s modified teachings are described above in claim 7 where Pandurangan further discloses further comprising programming stored in the computer memory that, when executed by the processor, causes the processor to: (d) automatically stop the piston from pressurizing fluid in the cylinder upon detecting a failure event meeting a threshold warning level (¶ 39-40 of Pandurangan specifically details instances of automatic shut-downs when a threshold value is reached to avoid catastrophic failure).
Regarding claim 9, Marette’s modified teachings are described above in claim 8 where Pandurangan further discloses that the threshold warning level includes at least one item selected from the group consisting of: a threshold pressure, a threshold block temperature, a threshold fluid temperature, a threshold vibration, and a fluid bypass occurrence (¶ 40 discloses preloaded threshold levels with respect to the sensors where at least a pressure sensor is available).
Regarding claim 16, Marette’s modified teachings are described above in claim 15 but are silent with respect to further comprising programming stored in the computer memory that, when executed by the processor, causes the processor to: (c) determine a remaining lifespan of at least one sacrificial component.
However, Bayyouk teaches a monitoring system for a fracturing pump (Column 1 Lines 14-16) that discloses programming stored in the computer memory that, when executed by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller of Marette and Pandurangan with the lifespan detection of Bayyouk to ensure the seals and other waring components lifespans are monitored and replaced when needed to prevent catastrophic failure during operation.
Regarding claim 17, Marette’s modified teachings are described above in claim 15 but are silent with respect to further comprising programming stored in the computer memory that, when executed by the processor, causes the processor to: (c) determine a remaining lifespan of at least one sacrificial component.
However, Bayyouk teaches a monitoring system for a fracturing pump (Column 1 Lines 14-16) that discloses programming stored in the computer memory that, when executed by the processor, causes the processor to: (c) determine a remaining lifespan of at least one sacrificial component (Column 44 Line 55 through Column 45 Line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller of Marette and Pandurangan with the lifespan detection of Bayyouk to ensure the seals and other waring components lifespans are monitored and replaced when needed to prevent catastrophic failure during operation.
Regarding claim 18.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0322050 (Marette) in view of US 2017/0090457 (Pandurangan) in view of US 2010/0154894 (Kotapish) and further in view of US 7784395 (Tackett hereinafter).
Regarding claim 13, Marette’s modified teachings are described above in claim 1 but are silent with respect to a lubricant and a lubricating pump for supplying the lubricant to the packing, and wherein the control system measures pressure associated with the lubricant and alters operation of the lubricating pump based on the measured pressure.
However, Tackett teaches a reciprocating pump with lubrication means (Column 1 Lines 5-27 and 31-51) that discloses a lubricant and a lubricating pump for supplying the lubricant to the packing (Figure 4 Fluid circuit 180 with pump 284). The resultant combination would have the system control of Marette and Pandurangan also controlling the pressure provided to the lubricant circuit from the pump such that the control system measures pressure associated with the lubricant and alters operation of the lubricating pump based on the measured pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packing seal of Marette and controller of Marette and Pandurangan with the lubricant circuit of Tackett to ensure proper sealing and lubrication is provided to the packing during operation therefore prevent packing damage. 
Regarding claim 14, Marette’s modified teachings are described above in claim 1 but are silent with respect to a lubricant and a lubricating pump for supplying the lubricant to the packing, and wherein: the control system measures at least one characteristic associated with at least one item selected from the group consisting of the lubricant and the lubricating pump; and the control system alters operation of the lubricating pump based on the measured characteristic.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packing seal of Marette and controller of Marette and Pandurangan with the lubricant circuit of Tackett to ensure proper sealing and lubrication is provided to the packing during operation therefore prevent packing damage.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0322050 (Marette) in view of US 2017/0090457 (Pandurangan) in view of US 2010/0154894 (Kotapish) in view of US 10436766 (Bayyouk per the effective filing date of October 10th, 2016) and further in view of US 7784395 (Tackett).
Regarding claim 19, Marette’s modified teachings are described above in claim 18 but are silent with respect to a lubricant and a lubricating pump for supplying the lubricant to the packing, and wherein: the control system measures at least one characteristic associated with at least one item selected from the group consisting of the lubricant and the lubricating pump; and the control system alters operation of the lubricating pump based on the measured characteristic.
However, Tackett teaches a reciprocating pump with lubrication means (Column 1 Lines 5-27 and 31-51) that discloses a lubricant and a lubricating pump for supplying the lubricant to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packing seal of Marette and controller of Marette and Pandurangan with the lubricant circuit of Tackett to ensure proper sealing and lubrication is provided to the packing during operation therefore prevent packing damage.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0322050 (Marette) in view of US 2017/0090457 (Pandurangan) in view of US 2010/0154894 (Kotapish) in view of US 10436766 (Bayyouk) and further in view of US 2002/0069011 (Hawkins hereinafter). 
Regarding claim 21, Marette’s modified teachings are described above in claim 8 but are silent with respect to the threshold warning level is a threshold block temperature.
However, Hawkins teaches a control system utilized in a fracturing pump (¶ 18) that discloses a shutdown method once a temperature threshold has been passed (¶ 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control scheme of Marette as taught above in claim 8 with the additional temperature threshold f Hawkins to ensure overheating instances are monitored and prevented. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0322050 (Marette) in view of US 2017/0090457 (Pandurangan) in view of US 2010/0154894 (Kotapish) and further in view of US 2016/0062370 (Gaines hereinafter).
Regarding claim 22, Marette’s modified teachings are described above in claim 1 but are silent with respect to the sensor is at least one item selected from the group consisting of an optical sensor, a counter, and a fluid-level sensor.
However, Gaines teaches a fracturing pump system that relies on a myriad of sensors that include an optical sensor to determine flow characteristics (¶ 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor types of Marette’s modified teachings with the additional optical sensor to provide further information on the fluid flow and therefore ensuring proper operation. 

Response to Arguments
Applicant’s arguments with respect to claim 1, 3-5, and 7-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746